         Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 1 of 7




                                   STATEMENT OF FACTS

        Your affiant, Roland C. Draughn III, is a Special Agent assigned to Washington Field
Office Safe Streets Task Force (SSTF). In my duties as a special agent, I have been assigned to
work on federal narcotics and violent crime investigations in my time with the SSTF, a violent
crime and gang task force. Currently, I am a tasked with investigating criminal activity in and
around the U.S. Capitol grounds on January 6, 2021. As a Special Agent, I am authorized by law
or by a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the U.S. Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.




                                                 1
         Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On or about January 11, 2021, United States Magistrate Judge G. Michael Harvey
authorized a search warrant in the District of Columbia for a Facebook account attributable to
RUSSELL JAMES PETERSON (“PETERSON”) with the Facebook User Identification (UID)
100003189713086. UID 100003189713086 had been identified as streaming video from inside the
U.S. Capitol on January 6, 2021.

        Upon review of the Facebook record return, PETERSON's Facebook account confirms that
it was streaming live video at least two times on January 6, 2021.

        The Facebook search warrant return attributable to PETERSON's account also included
the live stream videos PETERSON's account made from inside the U.S. Capitol on January 6,
2021, with video IDs ending in 5662 and 3018. Based on open source research, your Affiant
identified the location of the live stream from video ID ending in 3018 as streaming from the Crypt
area of the U.S. Capitol. Screenshots of those videos are below:


                                  Screenshots of Video ID ending in 5662




                                                 2
         Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 3 of 7



                             Screenshots of Video ID ending in 3018




        On or about January 20, 2021, a witness (hereafter W-1) was telephonically interviewed
by the FBI regarding a recent tip W-1 submitted concerning PETERSON and PETERSON’S
mother, Shelly PETERSON’s, participation in the events at the U.S. Capitol on January 6, 2021.
W-1 advised the FBI that Shelly PETERSON was an old friend and that she had posted on
Facebook that her son stormed the U.S. Capitol building and “sat in Pelosi’s chair.” W-1 submitted
pictures to the FBI of Shelly PETERSON along with her son, PETERSON, in what W-1 called the
“protest area” on January 6, 2021 in Washington, D.C. Below are photographs that were provided
to the FBI by W-1. Your affiant has reviewed photographs from law enforcement databases of
PETERSON, Shelly PETERSON, and Elizabeth PETERSON, and has positively identified those
individuals in the below photographs provided by W-1: PETERSON (flag hat and hoodie), Shelly
PETERSON (Trump hat), and Elizabeth PETERSON (red hat):




                                                3
         Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 4 of 7




        Your affiant has reviewed closed-circuit television (CCTV) footage from inside the Crypt
of the U.S. Capitol on January 6, 2021 near and around the time of the aforementioned live stream
videos documented on PETERSON’s Facebook account. The CCTV videos were received from
the U.S. Capitol Police from inside the Crypt area of the U.S. Capitol (Crypt East CCTV) and from
the Crypt Lobby area of the U.S. Capitol (Crypt Lobby East CCTV). PETERSON was identified
on the CCTV footage in both areas based on PETERSON’s appearance and clothing from the
comparison images provided by W-1. The photographs of PETERSON from inside the U.S.
Capitol (Crypt East) show that he had a cellular phone in his hand and appears to be recording

                                               4
         Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 5 of 7




and/or photographing events inside the U.S. Capitol building with his cellular phone. Screenshots
of the CCTV videos are below:


                                       Crypt East CCTV




                                               5
Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 6 of 7



                     Crypt Lobby East CCTV




                               6
         Case 2:21-mj-00319-LPL Document 1-1 Filed 02/12/21 Page 7 of 7




        Based on this, and in conjunction with the Facebook search warrant return for
PETERSON’s Facebook account which identifies at least two live streams taken while inside the
U.S. Capitol on January 6, 2021, there is probable cause to believe that PETERSON was present
inside the U.S. Capitol on January 6, 2021 during the riot and related offenses that occurred at the
U.S. Capitol Building on January 6, 2021.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
PETERSON violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        Your affiant submits there is also probable cause to believe that PETERSON violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                      _________________________________
                                                      Roland C. Draughn III, Special Agent
                                                      FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 9th day of February 2021.
                                                                         2021.02.09
                                                                         20:59:50 -05'00'
                                                      ___________________________________
                                                      Zia M. Faruqui
                                                      U.S. MAGISTRATE JUDGE




                                                 7
